18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 1 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 2 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 3 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 4 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 5 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 6 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 7 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 8 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 9 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 10 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 11 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 12 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 13 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 14 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 15 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 16 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 17 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 18 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 19 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 20 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 21 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 22 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 23 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 24 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 25 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 26 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 27 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 28 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 29 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 30 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 31 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 32 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 33 of 34
18-23538-rdd   Doc 4724   Filed 08/02/19 Entered 08/02/19 16:23:51   Main Document
                                       Pg 34 of 34
